Citation Nr: 1437818	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  12-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to January 13, 2014, and as of May 1, 2014.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2001 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2013, the Veteran testified at a personal hearing before a Veterans Law Judge who is not available to participate in a decision on the appeal.  The Veteran was notified of that by correspondence dated in April 2014 and has not requested an additional hearing.  A copy of the transcript of the March 2013 hearing is of record.  

A March 2014 rating decision granted a temporary total rating for PTSD from January 13, 2014, to April 30, 2014, based upon a period hospitalization.

The Veteran has raised the issue of entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).  A claim for entitlement to TDIU is a rating theory and not a separate claim for benefits.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


REMAND

A review of the record shows the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the claims.  The Board notes that pertinent VA treatment records were added to the record since the issue on appeal was addressed in a July 2012 statement of the case.  The Veteran has not waived Agency of Original Jurisdiction consideration of that evidence.

The record also shows the Veteran's PTSD was last addressed by VA examination in November 2011 and that VA treatment records include subsequent complaints of increased symptoms.  Therefore, further development is required prior to appellate review.  Furthermore, an examination regarding employability has not been provided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.

2.  Schedule the Veteran for a VA examination to determine the severity of service-connected PTSD.  The examiner must review the evidence of record and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should provide an opinion should as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD has resulted in a marked interference with employment.  The examiner should further opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD makes the Veteran unable to secure or follow substantially gainful employment.  If the Veteran is found to be capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disability.

3.  Then, readjudicate the claim.  If a decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

